Citation Nr: 0706880	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  02-21 528	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
claimed as peripheral vision loss.

2.  Entitlement to higher initial ratings for 
gastrointestinal disabilities, including irritable bowel 
syndrome, hiatal hernia with esophageal reflux, 
diverticulitis, and lactose intolerance, rated 30 percent 
prior to June 18, 2003, and 60 percent since.

3.  Entitlement to an initial rating in excess of 30 percent 
for a respiratory disability, claimed as asthma and chronic 
obstructive pulmonary disease.

4.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

5.  Entitlement to an initial rating in excess of 10 percent 
for temporomandibular disorder.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to July 
1962 and from June 1981 to July 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2000 and later rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

The initial rating for a respiratory disability is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The medical evidence reflects that the veteran's eyes and 
vision are normal.   

2.  The veteran's irritable bowel syndrome, hiatal hernia 
with esophageal reflux, diverticulitis, and lactose 
intolerance have been manifested throughout the appeal period 
by pain, cramps, diarrhea, bloody stools, fecal incontinence, 
and minor weight loss that combine to produce severe 
impairment of health.  

3.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  

4.  Temporomandibular disorder is manifested by painful 
chewing only; the pain-free inter-incisal range is 45 
millimeters with 6 millimeters of lateral excursion.  

CONCLUSIONS OF LAW

1.  An eye disorder, claimed as loss of peripheral vision, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

2. The criteria for a 60 percent initial rating for irritable 
bowel syndrome, hiatal hernia with esophageal reflux, 
diverticulitis, and lactose intolerance, are met throughout 
the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.112, 4,113, 4,114 Diagnostic Codes 7319, 7327, 
7346 (effective prior to and on July 2, 2001).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006).

4.  The criteria for an initial rating in excess of 10 
percent for temporomandibular disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.71a, 4.150 Diagnostic Codes 5024, 9905 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate her claims.  VA provided a notice 
letter in March 2004 that informed the veteran of what 
evidence is needed to substantiate the claims, what evidence 
she was responsible for obtaining, and what evidence VA would 
obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in January 2004.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because service connection for an eye 
disorder is being denied, no disability rating or effective 
date will be assigned and there is no possibility of unfair 
prejudice to the veteran.  Further, because a 60 percent 
rating is being granted for the earlier portion of the appeal 
period, the RO will issue a rating decision that implements 
the Board's decision that granted the higher disability 
rating for the earlier portion of the appeal period and an 
effective date for payment (if any) of compensation for that 
rating.  Thus, no unfair prejudice to the veteran will result 
from this grant of a higher initial rating. 

Service Connection for Vision Loss

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of her service as shown by service records, the 
official history of each organization in which she served, 
her medical records, and all pertinent medical and lay 
evidence.  38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran seeks service connection for claimed loss of her 
peripheral vision.  According to her service medical records, 
her visual acuity was correctable to 20/20, near and far, 
bilaterally.  The September 2000 VA ophthalmology examination 
report reflects that her peripheral vision is normal, that no 
other eye disease was discovered, and that her visual acuity 
was correctable to 20/20 in both eyes.  A May 2002 VA eye 
examination also noted good vision and full field of view.  
Thus, refractive error is the only current diagnosis.  
Refractive error is not a disease or injury within the 
meaning of VA regulations.  38 C.F.R. § 3.303 (c).  Because 
refractive error is the only eye disorder shown and because 
refractive error is not a disability under the law, there is 
no present disability related to the eyes.

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran's report of peripheral vision loss cannot be 
afforded any weight because she is not a medical 
professional.  When the determinative issue involves a 
question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran does not possess any specialized training and it is 
not contended otherwise.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for loss of peripheral vision.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim is 
therefore denied.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  

Irritable Bowel Syndrome, Hiatal Hernia with Esophageal 
Reflux, Diverticulitis, and Lactose Intolerance

The RO granted service connection for irritable bowel 
syndrome, hiatal hernia with esophageal reflux, 
diverticulitis, and lactose intolerance and assigned a 30 
percent rating prior to June 18, 2003, and a 60 percent 
rating effective June 18, 2003.  These ratings were assigned 
under Diagnostic Code 7319-7346.  Diagnostic Code 7319 refers 
to "irritable colon syndrome" and Diagnostic Code 7346 
refers to hiatal hernia.  There is no specific diagnostic 
code for esophageal reflux or lactose intolerance, but there 
is a specific code for diverticulitis, which is Diagnostic 
Code 7327. According to regulations, diverticulitis will not 
be assigned a diagnostic code unless it represents the 
predominant disability picture.  

When using the above-mentioned diagnostic codes, 38 C.F.R. 
§§ 4.112 and 4.113 (2006) must also be considered.  Moreover, 
the rating criteria contained in these codes changed slightly 
during the appeal period.  Effective July 2, 2001, VA revised 
the criteria for diagnosing and evaluating disabilities of 
the digestive system found at 38 C.F.R. §§ 4.112 and 4.114.  
Included in the revision are changes to 38 C.F.R. § 4.112, 
Weight Loss.  This revision has little impact on the present 
case, however.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, weight loss is 
a criterion for the highest disability rating offered.  The 
highest rating offered under Diagnostic Code 7346 has already 
been assigned, but only from June 18, 2003.  Thus, the Board 
must consider the former and the revised weight loss 
criteria, at least for the portion of the appeal period prior 
to June 18, 2003.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  VA's General Counsel has held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should determine 
whether the revised version is more favorable to the veteran.  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
5110(g) (West 1991) can be no earlier than the effective date 
of that change.  VA must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000 (2000).  As such, VA must 
consider the claim pursuant to the former criteria during the 
course of the entire appeal, and since July 2, 2001, under 
the revised criteria, applying whichever is more favorable to 
the veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997). 

Under the former version of 38 C.F.R. § 4.112, minor weight 
loss or greater weight losses of brief duration are not 
considered to be important.  The revised version dropped 
those provisions.  The revised version of § 4.112 defined 
"substantial weight loss", "minor weight loss", 
"inability to gain weight", and "baseline weight" as 
follows: 

For purposes of evaluating conditions in § 4.114, 
the term "substantial weight loss" means a loss 
of greater than 20 percent of the individual's 
baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a 
weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three 
months or longer.  The term "inability to gain 
weight" means that there has been substantial 
weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means 
the average weight for the two-year- period 
preceding onset of the disease. 

38 C.F.R. § 4.112 (effective July 2, 2001).

Although the revision has modified the criteria by which 
weight loss is evaluated under Diagnostic Codes 7346, the 
case need not be returned to the RO for consideration under 
both the former and revised criteria, as the highest rating 
available for the disability under either version of the 
rating criteria (and under either definition of weight loss) 
will be assigned for the entire appeal period.  Thus, there 
is no possibility of unfair prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

38 C.F.R. § 4.113 offers further guidance on rating digestive 
disorders.  According to this section: 

There are diseases of the digestive system, 
particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by 
varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, 
certain coexisting diseases in this area, as 
indicated in the instruction under the title 
"Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability 
evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 
§ 4.14.  

38 C.F.R. § 4.113 (2006).

38 C.F.R. § 4.114 also states the following:

Ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive 
will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic 
code that reflects the predominant disability 
picture, with elevation to the next higher 
evaluation where the severity of the overall 
disability warrants such elevation.  

38 C.F.R. § 4.114 (2006).  Thus, as mentioned earlier, a 
separate rating for diverticulitis under Diagnostic Code 7327 
cannot be assigned unless it becomes the predominant 
disability.  Moreover, because § 4.114 requires that a single 
evaluation be assigned under the code which reflects the 
predominant disability picture, the Board will assign a 
single evaluation under Diagnostic Code 7346.

Under Diagnostic Code 7319, irritable colon syndrome warrants 
a 30 percent rating where severe, as manifested by diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal stress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2006).  

Hiatal hernia is rated under Diagnostic Code 7346.  A 
60 percent evaluation requires pain, vomiting, material 
weight loss, and hemetemasis or melena with moderate anemia; 
or, other symptoms productive of severe impairment of health.  
A 30 percent evaluation requires persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2006).

Diagnostic Codes 7319 and 7346 underwent no substantive 
change during the appeal period. Thus, only the current 
version will be considered.

Because the RO has already assigned the maximum rating 
available (60 percent) effective from June 18, 2003, under 
Diagnostic Code 7346, and because a higher rating is not 
available under any other applicable Diagnostic Code, the 
Board need address only the portion of the appeal period 
dated prior to June 18, 2003.  

According to a September 2000 VA general medical examination 
report, the hiatal hernia was confirmed by X-ray and reflux 
esophagitis was found.  The veteran had frequent, daily bouts 
of diarrhea with occasional bowel incontinence.  Cramps and 
pains were reported.  The examiner also found irritable bowel 
syndrome, diverticulitis, and lactose intolerance.  In 
December 2001, the veteran reported rectal bleeding for past 
two weeks with painful bowel movements. 

The veteran underwent another general medical examination in 
May 2002.  The examination report reflects complaint of 
occasional blood on toilet paper and notes that medication 
for diverticulosis had been ineffective.  An upper 
gastrointestinal study showed reflux disease.  

In June 2002, the veteran reported cramps and abdominal pain.  
In her November 2002 substantive appeal, she argued that her 
symptoms greatly constrained her social and industrial 
functioning. 

A December 2002 VA outpatient treatment report reflects that 
the source of the rectal bleeding was believed to be 
irritable bowel, rather than hemorrhoids.  A June 2003 VA 
report notes that the veteran was still having considerable 
diarrhea with bowel incontinence that was socially disabling 
and prevented working.  She was taking Prevacid(r).  

In a June 2004 VA respiratory compensation examination 
report, the examiner attributed 10 pounds of weight loss to 
the veteran's multiple gastrointestinal symptoms.  The report 
did not supply the veteran's body weight.  

An October 2003 Social Security Administration disability 
determination reflects that the veteran's irritable bowel 
syndrome prevented her from working.  

After resolving any remaining doubt in favor of the veteran, 
and considering the cluster of symptoms associated with each 
of the service-connected digestive disorders, the Board finds 
that the disorders have been manifested throughout the appeal 
period by pain, cramps, diarrhea, bloody stools, fecal 
incontinence, and minor weight loss that combine to produce 
severe impairment of health.  These manifestations more 
nearly approximate the criteria for a 60 percent rating under 
Diagnostic Code 7346.  Thus, her hiatal hernia remains the 
predominant disability and Diagnostic Code 7346 must be used 
to rate all of the manifestations.   

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  Therefore, the Board 
grants a 60 percent rating for gastrointestinal disabilities, 
including irritable bowel syndrome, hiatal hernia with 
esophageal reflux, diverticulitis, and lactose intolerance, 
for the entire appeal period.  

Higher Initial Rating for Tinnitus

The veteran disagrees with the initial evaluation of 10 
percent for bilateral tinnitus.  The RO denied the claim for 
a higher rating for tinnitus because, under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, there is no provision for assignment of 
a higher rating for tinnitus, or for separate 10 percent 
ratings for tinnitus of each ear. 

In the case of Smith v. Nicholson, 19 Vet. App. 63, 78, 
(2005) the Court held that the pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 
451 F.3d. 1344 (Fed. Cir. 2006), the Federal Circuit 
concluded that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.   

The veteran's bilateral tinnitus has been assigned the 
maximum schedular rating available for tinnitus.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  As there is no legal basis 
upon which to award separate schedular evaluations for 
tinnitus of each ear, the appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

VA's notice and duty to assist provisions codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006) have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002). 

Initial Rating for Temporomandibular Disorder

The veteran's temporomandibular disorder has been rated 10 
percent under Diagnostic Code 9999-5024 for the entire appeal 
period.  Under Diagnostic Code 5024, a painful joint may be 
rated 10 percent disabling, even where range of motion is 
otherwise full.  38 C.F.R. § 4.71a, Diagnostic Code 5024 
(2006).

Under Diagnostic Code 9905, limited motion of the temporal 
mandibular articulation warrants a minimum rating of 10 
percent where there is a maximum of 40 millimeters of inter-
incisal range.  Lateral excursion of 0 to 4 millimeters also 
warrants a 10 percent rating.  A 20 percent rating is 
warranted where there is 21 to 30 millimeters of inter-
incisal range.  More limited inter-incisal range warrants a 
higher rating.  38 C.F.R. § 4.150, Diagnostic Code 9905 
(2006).  

The June 2004 VA dental examination report reflects that the 
inter-incisal range is 45 millimeters and that there is 6 
millimeters of lateral excursion.  There is no pain on 
movement.  The only pain reported is felt during chewing.  
Thus, chewing is somewhat painful.  Comparing these 
manifestations with the rating criteria of Diagnostic Code 
9905, the criteria of a 20 percent rating are not more nearly 
approximated.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an initial rating greater than 10 percent for 
temporomandibular disorder is therefore denied.  



Extraschedular Consideration

In this case, a total disability rating for compensation 
purposes based on individual unemployability has been granted 
effective from June 22, 2003.  Therefore, the Board need not 
refer the case for extraschedular evaluation.  Colayong v. 
West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Service connection for an eye disorder, claimed as peripheral 
vision loss, is denied.

A 60 percent initial rating for irritable bowel syndrome, 
hiatal hernia with esophageal reflux, diverticulitis, and 
lactose intolerance, is granted for the entire appeal period, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

An initial schedular rating in excess of 10 percent for 
bilateral tinnitus is denied.

An initial schedular rating in excess of 10 percent for 
temporomandibular disorder is denied.


REMAND

The veteran's respiratory disability, claimed as asthma 
and/or chronic obstructive pulmonary disease, has been rated 
30 percent throughout the appeal period under Diagnostic Code 
6604.  This code requires mechanical application of pulmonary 
function test results to the rating criteria.  

Proper rating of the disease requires that the examination 
report contain the forced expiratory volume in one second 
(FEV-1) expressed as a percentage of a predicted value, the 
ratio of FEV-1 to forced vital capacity (FVC) expressed as a 
percentage, the diffusion capacity of carbon monoxide 
obtained in the single breath method (DLCO (SB)) expressed as 
percent of predicted value, and maximum oxygen consumption 
expressed in ml/kg/min (with cardio respiratory limit).  

Unfortunately, the June 2004 VA respiratory examination 
report mentions a recent pulmonary function test but does not 
contain sufficient detail to rate the respiratory disorder.  
Thus, the report must be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2. 

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess, supra, and (2) requests or 
tells the veteran to provide any evidence 
in her possession that pertains to her 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist as specifically affecting the 
issue on appeal.

2.  The AMC should return the claims file 
to the June 10, 2004, VA respiratory 
examiner for an addendum.  The examiner 
is asked to prepare an addendum report 
supplying the following:  

I. the expiratory volume in one 
second (FEV-1) expressed as a 
percentage of predicted value;

II. The ratio of FEV-1 to forced 
vital capacity (FVC) expressed as a 
percentage;

III. The diffusion capacity of 
carbon monoxide obtained in the 
single breath method expressed as 
percent of predicted value; 

IV. The maximum oxygen consumption 
(with cardio respiratory limit) 
expressed in ml/kg/min;  

The veteran may be reexamined if 
necessary.  If the specified examiner is 
unavailable, a qualified substitute may 
be used.  

3.  Following the above, the AMC should 
review all the relevant evidence and 
readjudicate the claim.  If the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and her 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

No action by the veteran is required until she receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2006).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


